Mr. Justice Mulkey delivered the opinion of the Court: This was a bill filed by Peter Johnson, Ellen Johnson and Frederick P. Burgett, in the Mercer county circuit court, on the 23d day of July, 1878, against Frank H. Bernard, and John S. Paxton, sheriff of the county, enjoining the sale of certain real estate under a judgment in favor of the said Bernard, and against Wells Willets and others, the judgment having been previously assigned by Bernard to S. C. Burlingame. The latter, on his own petition, was made party defendant to the suit. Upon the Fearing, the circuit court entered a decree dismissing the bill, which, on appeal, was affirmed by the Appellate Court for the Second District. Appellants thereupon prosecuted an appeal to this court, which was heard at the March term, 1880, resulting in an affirmance of the judgment of the Appellate Court. A rehearing having been subsequently granted, the case is now before us for final determination. The legal questions involved' in the present controversy, and which are presented for our determination, arise out of a rather complicated state of facts. On the 1st of November, 1871, Wells Willets, being the owner of the lands in controversy, mortgaged the same to Ewing & Co. On the 8th of December, 1875, Frank H. Bernard recovered a judgment against Willets and others, which became a lien on the premises, subject to the mortgage. On appeal to the Supreme Court by Willets alone, the judgment was affirmed by this court, on the 27th of October, 1876. This judgment remaining unpaid, Bernard instituted a suit against Willets, and his sureties, J. O. Willets and C. Drury, on the appeal bond, in which, on the 4th of December, 1876, he recovered a judgment against all the defendants for the amount of the former judgment, interest, etc. In the month of July, 1876, and pending the appeal from the first judgment, Wells Willets was adjudged a bankrupt, and J. M. Mannon was appointed his assignee in bankruptcy. On the 31st of January, 1877, Bernard, for a valuable consideration, sold and assigned to S. C. Burlingame both of the above mentioned judgments. Bassett & Wharton, the attorneys of Bernard, in ' obtaining these judgments, had notice of the assignments, and were at the same time paid for their professional services in the two cases, and thereupon ceased to have any further power or control over them. The assignment of the first judgment was filed for record on the 12th of December, 1877, and of the latter on the 2d of October, 1878. On the 13th of January, 1877, an execution was issued on the latter judgment, which, without any authority from Burlingame, or any one authorized to act on his behalf, and without anything having been paid thereon, was, on the 3d of March following, through inadvertence or misapprehe'nsion, without any fault or negligence on his part, returned satisfied. Burlingame, as soon as the mistake was discovered, to-wit, on the 30th of July following, caused the defendants in the judgment to be served with notice that application would be made at the following August term of the court, to correct said erroneous return. In pursuance of the notice, a motion for the purpose in question, supported by affidavit, was, on the 15th of the month, and during the August term of the court, duly filed in the cause, together with a copy of the notice served upon the defendants. On the 4th of December following, the court, upon the hearing of the motion, entered an order cancelling all entries on the record indicating a satisfaction of such judgment. On the 2d of June, 1877, Hannon, the assignee of Wells Willets, sold at public sale the land in controversy, . and Bach el C. Willets, wife of Wells Willets, became the purchaser, and a conveyance of the premises was executed to her by the assignee on the 25th of the following month. On the 14th of September, 1877, Bachel C. Willets conveyed the premises to Frederick P. Burgett, who, on the 11th of November following, conveyed the same, by warranty deed, to Peter and Ellen Johnson. On the 31st of Hay, 1877, the premises in question were sold under the mortgage of Ewing & Co., and Burgett, on the 24th of April, 1878, for the purpose, as is claimed, of protecting himself against the covenants in his deed to the Johnsons, redeemed from that sale. On the 28th of June, 1878, Burlingame sent out an alias execution on the original judgment, and was proceeding to obtain satisfaction of the same out of the lands in question when the present bill was filed, for the purpose already stated. The foregoing comprises all the facts material to a proper understanding of the legal questions involved, with the exception of some minor details, which will be adverted to in the further consideration of the case. It is clear, from the foregoing state of facts, that if no judgment had ever been obtained on the appeal bond, Burlingame would have an unquestionable right to have the original judgment satisfied out of the land in question, for it is not claimed that there has ever been any satisfaction, either in form or fact, of thatjudgment. ¡Nor would the fact that Burgett redeemed from the sale under the mortgage of Ewing & Co., affect Burlingame’s rights in this respect, although the mortgage was a prior lien on the premises. The mortgage of Ewing & Co. and the first judgment were existing liens on the land at the time Wells Willets was adjudged a bankrupt, and it is very clear that his assignee succeeded only to such rights with respect to the. land as the bankrupt himself had at the time of his bankruptcy, and it will not be pretended that Willets himself could have acquired any new right which would have been available as against the owner of the first judgment, by simply paying off the mortgage or redeeming from the mortgage sale; and since he could not., neither could his assignee in bankruptcy, or any one claiming under such assignee. It follows, therefore, that the only effect of Burgett’s redemption from the mortgage sale was to defeat the title of the purchaser under it, and leave the premises subject to the lien of the judgment, in the same way as if the redemption had been made by Willets himself. The view here expressed, is distinctly recognized in the late case of State v. Sherill, 34 Ind. 57 ; Crosby v. Elkader Lodge, 16 Ia. 399 ; Hays v. Throde, 18 id. 474; Warren v. Fish, 7 Minn. 432 ; Titus v. Lewis, 3 Barb. 70. • As the second judgment was not rendered until after - the bankruptcy of Willets, it never became a lien on the land, and hence it follows, if the entry of satisfaction of the second judgment in the manner we have stated did not in law have, as to appellants, the effect of satisfying the first judgment, it is wholly immaterial, so far as the rights of Burlingame are concerned, whether the second judgment be regarded as satisfied or not. The vital question in the case, then, is, did the return of the execution on the second judgment, satisfied, together with the entries of satisfaction on the judgment and execution dockets, authorize appellants to treat the first judgment as satisfied,— or, in other words, did the return and entries in question as to the appellants, ipso jado, discharge the lien of the first judgment? Appellants earnestly insist that such was their effect. This conclusion is reached in the following manner: First — It is said that if there be two or more judgments for the same debt, the satisfaction of one is a satisfaction of the others.- Second — That under our recording system, where the real facts affecting the title of a purchased estate are not disclosed by the record, the rights of the purchaser are not to be determined by the facts as they actually exist, but as they appear to exist from the public records. By way of application of these two general propositions to the case in hand, it is insisted, that inasmuch as the court records at the time of Mrs. Willets’ purchase at the assignee’s sale showed that the second judgment was satisfied, and that an examination of the files of that case would have led to a discovery of the fact that both judgments were for the same debt or demand, she had the right to assume that both judgments were satisfied, and that having acted on that hypothesis, she and those claiming under her are entitled to hold the land discharged of the lien, whether the judgment, in point of fact, was discharged or not. This position we do not regard as sound, for a number of reasons. It is to be observed, in the first place, that so far as the rights of the Johnsons are concerned, they depend altogether upon the equities of Mrs. Willets and Burgett, whatever they may be. It is not claimed or pretended that the Johnsons have ever paid or advanced anything on account of their alleged purchase, and it is clear, therefore, they have no equities with respect to the land in controversy, except such as they may have acquired through Mrs. Willets or Burgett, or both. It will be remembered that the erroneous return of the execution and entries upon the judgment and execution dockets, showing .a satisfaction of the judgment on the appeal bond, Avere made on the 3d of March, 1877, and hence were matters of record at the time of the assignee’s sale, AA'hich occurred on the 2d of June, following. It is claimed by appellees, that, notwithstanding the - erroneous entries in question, the land in controversy was sold by the assignee subject to the judgment, and that it Avas so publicly stated by him at the time it was exposed to sale and purchased by Mrs. Willets. Burgett was present at the time, and hence both he and Mrs. Willets are chargeable Avith notice of what Avas publicly said by the assignee at the time of making the sale, with respect to incumbrances on the property, Avhether they now remember it or not; and it is clear, if, as is claimed, they had express notice of the fact that notwithstanding the erroneous entries the judgment was, at the time of the sale, an existing lien on the land, then neither she nor Burgett, under the circumstances, could be regarded as an innocent purchaser. Conceding the facts to be as claimed by appellees, this conclusion is not controverted by appellants, but they deny, as a matter of fact, that the land Avas sold subject to the judgment, or that anything was 'Said at the sale with respect to it. The evidence upon this question is conflicting, and that it is so is not to be Avondered at. The character of the question is such, that men equally conscientious and honest might reasonably be expected to differ in their recollection of the facts concerning it. The value of one’s testimony as to Avhat transpires at a public sale like the one in question, depends so much upon the interest he has in knowing what is being done, and the degree of attention given to the subject, it is often difficult to tell just Avhat credit the Avitness is entitled to. Burgett, Pepper, Connell and Orth were examined as Avitnesses, on behalf of appellants, upon this question. Burgett testifies, “the lands were simply sold subject to incumbrances; that the assignee said nothing about judgments; that he Avas standing within five or ten feet of the assignee, and Avas paying attention to Avhat was said.” Pepper states that Mannon read the terms of the sale; that he made no statement about any particular incumbrance; said he would state the incumbrances on each tract as it was offered. In other respects his testimony is substantially the same as Burgetifs. Connell testifies that Hannon stated the terms of the sale, and said he would mention the incumbrances as he went along; that he did not mention specific liens or judgments; that he did not hear anything of the kind; that he was near, and did not hear anything about the Bernard judgments. Orth states that he was at the sale for the purpose of buying land, and paid particular attention to what was said, and that there was nothing said about judgment liens, but that there was about mortgages and taxes; that nothing was said about the Bernard judgment; that the assignee “ had a list of the liens and incumbrances, and made known the incumbrances against the separate tracts as they were offered;” that he was not there during the entire sale, — only about two hours. ' While these witnesses agree in the statement that the assignee said nothing about judgments, and particularly about the judgment in question, or at least that they heard nothing said in reference to it, yet their statements in other particulars are not altogether harmonious. For instance, Burgett testifies that the lands were simply sold subject to incumbrances, while all the others agree in the statement that the assignee, in making known the terms of the sale, distinctly announced that, as he offered each tract for sale, he would state the incumbrances upon it; and while Pepper and Connell both testify that no particular incumbrance or lien was mentioned by the assignee, Orth, on the other hand, swears that the assignee had a list showing the incumbrances on the various tracts sold, which were made known as they were respectively offered for sale, among which were certain mortgage and tax liens. When this testimony, coming from the source it does, is taken in connection with the uncontroverted fact that such a list of the lands, with the incumbrances thereon, was made out under the directions of the assignee for the express purpose of being used at the sale, and that the judgment in question was noted thereon as an incumbrance on all the bankrupt’s lands in the county, including the land in controversy, it is difficult to repel the conviction, even in the absence of all evidence on the part of appellees bearing on the question, that the assignee must have given notice of this judgment at the sale. The evidence shows that Bassett Avas employed as an attorney by the assignee to assist in getting up a list of the incumbrances, and in superintending the sale of the lands, and that he was engaged several days in the performance of these duties. Why incur the expense of getting" up such a list, under the supervision of counsel, if it Avas not to be used ? It was clearly the duty of the assignee to make known to those attending the sale, so far as he was able, the extent and character of the incumbrances, and it is hardly reasonable to suppose he would have Avithheld from them such information, with lists then in his hands, furnished at the expense of the bankrupt’s estate, containing the very information he was in duty bound to give. It is clear, beyond all question, that, so far as mortgage and tax liens are concerned, they Avere specifically mentioned before and during the sale. Why mention them and not the judgments ? Both were on the lists, and it was just as important to the purchaser to be advised of the one as the other, and it Avas not the slightest trouble for the assignee to give the requisite information in either case, and he was under as much obligation to give it in the one ease as the other. But, outside of all this, there is clear and positive testimony that the judgment in question Avas expressly mentioned by the assignee at the time of the sale as an existing incumbrance on the land. Mannon, the assignee, testifies: “I think I made statement that there were certain incumbrances, — that is Avhat these papers Avere got up for. * * Think I advised them of taxes and judgments. When I offered a tract, I think I announced the lien set opposite in the list. I think judgments were mentioned, but it is so long ago I can't be certain." Doughty, the clerk of the sale, testifies that the assignee announced the incumbrances set opposite the tracts in lists C and D, and spoke of mortgages and taxes, but does not remember of his mentioning judgments. J. O. Willets, who was called and examined as a witness by both parties, swears: “I was at the bankrupt sale, 2d June, 1877. I heard Man non make announcement of judgments. I understood him to say a judgment of $1400. He enumerated judgments I had never heard of before, and I was surprised. One was Henry Taylor, one a Bernard judgment, and others I don’t know." Bassett, the attorney of the assignee, Avho was present at the sale for the purpose of advising his client and seeing that everything was properly done, testifies as follows: “I was solicitor for J. M. Mannon, assignee of Wells Willets, bankrupt. Was present at the land sale on 2d June, 1877, as his adviser, and assisted to prepare a statement of the incumbrance on the estate of Wells Willets. Was there íavo or three days before the sale. The book and paper shown Avas made for use at the sale. The book is a copy of the paper made by Doughty for use at the sale. Had some slips. Some things were not on the book; taxes on Iowa lands not there. Paper and book was read prior to sale, I think. It was announced that Mannon Avould read the incumbrance set opposite each tract as it was offered, as far as known. It was announced that they would be sold subject to judgment of Bernard against Wells Willets and Tyler and Bichmond, and costs in case of Granville Gibson and D. F. Noble, Avhich, it Avas stated, was a lien on all the lands in Mercer county." . In view of all these circumstances, this would seem to be conclusive on the question. We can readily perceive how an honest witness, who attended the sale and has no recollection of the assignee having mentioned these judgments, might conscientiously swear nothing was said about them, when, in fact, they had been expressly mentioned; but it is difficult to conceive how one could swear to such specific details as those testified to by J. O. Willets and Bassett, if not true, without being guilty of swearing corruptly. We see nothing in the case, or in the character of the statements made by them, that tends to cast the slightest suspicion upon their testimony, and "the admitted circumstances, as we have already seen, strongly corroborate their recollection of the affair. In short, while the witnesses are about equally divided on this question, for reasons already stated, and others we might mention, Ve are of opinion the decided weight of the evidence is with the appellees, and for this reason, if for no other, we regard the equities of the case with the appellees. Again, it will be remembered that the second judgment was not recovered until the 4th of December, 1876, and that in the month of July previous, Willets, the principal in the appeal bond upon which the judgment was obtained, was adjudged a bankrupt, and of course all means to discharge the judgment, so far as he was concerned, are presumed to have passed into the hands of his assignee, and under these circumstances, Mrs. Willets, his wife, must have known, at the time of her purchase, that if this judgment was paid, as the erroneous record then indicated, it must have been paid by her husband’s sureties, in which event they would have been subrogated to the rights of Bernard or his assignee, under the first judgment. In such case, notwithstanding the satisfaction of the second judgment, the first judgment would continue in force for the benefit of.the sureties. There is nothing in our recording laws, or the general principles of law relating to real property, that is in conflict with this right of sureties, under the circumstances supposed. It does not, therefore, follow, that where two judgments have been obtained, in part, against different parties, on account 'of the same claim, as was done in this case, that the satisfaction of one is necessarily a satisfaction of the other, within the meaning of our recording laws. Such a rule would manifestly lead to great hardships in particular cases, without any compensating benefit. Stiles v. Eastman et al. 1 Kelley, (Ga.) 205; Wilson v. Wright, 7 Rich. (S. C.) 401; Poe v. Darrah, 20 Ala. 238; Lintz v. Thompson, 1 Head, (Tenn.) 456; Smith v. Alexander, 4 Sneed, (Tenn.) 482. Out of the numerous authorities cited by the distinguished counsel for appellants, not one of them sustains this position, or even tends to do so, and if any such authority exists, it is not probable it would have escaped their research. If, then, the entry of satisfaction, in cases of this kind, of one judgment does not, within the meaning of our recording laws, ipso facto, satisfy the other, without regard to the circumstances under which the entry of satisfaction has been made, as we have seen it does not, it follows that where both judgments do not appear of record to be satisfied, as was the case here, purchasers will buy at their peril, and we see no inconvenience or hardship in the rule. Purchasers can always readily, with little trouble, ascertain whether both judgments have, in point of fact, been actually satisfied or not. If, then, the records relating to both judgments must affirmatively show a satisfaction of both, or there must be an actual satisfaction and discharge of both, before a purchaser may safely buy, it is clear the mere erroneous entries of satisfaction of the second judgment in this case can not affect Burlingame’s rights under the first. Outside of what we have already said, so far as Burgett is concerned, he was clearly chargeable with notice, at the time of his purchase, of the erroneous entries on the record, and since, under the circumstances, Mrs. Willets can not, as we have already seen, be regarded as an innocent purchaser, he evidently has no standing in a court of equity. It will be remembered that proceedings were instituted by Burlingame to correct the record on the 30th of July, 1877, and that, on the 15th of August following, a motion was duly filed in court for that purpose, and this motion was pending on the 11th of ¡November of the same year, being the date of Mrs. Willets’ conveyance to him. We are aware it is claimed in the petition for a rehearing, that this court fell into an error in its former opinion in making this statement, and that it is now contended that no such motion was filed till in December following, being subsequent’ to the- conveyance by her to him, yet, as the facts then and now stated by us are clearly admitted in the bill itself, such admission must be accepted as conclusive of the matter. In any view, therefore, we are able to take of this case, we are of opinion that the conclusion heretofore reached in it is correct. Judgment affirmed.